DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/03/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Particularly, Applicant asserts that Lee-Vassigh-Poot does not teach “mapping between the user and the 3D object, wherein the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective, and at least a part of the user is inside of the 3D object,” (amendment underlined) as recited in amended independent claim 21. Remarks, p. 11.
Examiner respectfully disagrees, and the rejections have been updated to reflect this amendment. Particularly, Lee-Vassigh-Poot teaches “…and at least a part of the user is inside of the 3D object” (Vassigh, ¶ [0089], at step 610, the model is tracked by updating the person's location several times per second. As the user moves in the physical space, information from the depth camera system is used to adjust the skeletal model such that the skeletal model represents a person. In particular, one or more forces may be applied to one or more 
The at least cited paragraph is consistent with the claim and its supporting specification. For instance, for broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides: “The mapping may be a body reference mapping where the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective (as if the user were inside of the 3D object or were the 3D object).” PGPUB, ¶ [0006]. Additionally, the specification also provides: “With body reference mapping, the modeling application 114 maps generally to the user's skeleton (e.g., use several joints along the line from the head to the foot, etc.) to a center line of the object (avatar).” PGPUB, ¶ [0026].
The same rationale applies to treatment of independent claims 33 and 39. The corresponding claims are also rejected based at least on dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-30, 33-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Pat. App. Pub. No. US 20110262002 A1), in view of Vassigh et al. (U.S. Pat. App. Pub. No. US 20110193939 A1; hereinafter "Vassigh") and further in view of Poot et al. (U.S. Pat. App. Pub. No. US 20100302138 A1; hereinafter "Poot").

Regarding claim 21, Lee teaches a method comprising: 
creating, using one or more depth sensors, a three dimensional (3D) object of a user (Lee, ¶ [0032], depth camera system; Fig. 12A-C, ¶ [0123], 2D view of the 3D body model with and without the outline of the body model); 
Lee does not expressly teach, but Vassigh teaches:
mapping between the user and the 3D object, wherein the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective (Vassigh, ¶ [0107], user-based spatial mapping involves partial-body tracking (as in the arm and hand motions from the example above). For instance, a waving arm and hand, not movement from one side of the play space to the other, is what gets tracked. The relevant space is anchored to the user. Note #1: that is, Vassigh’s user-based spatial mapping references the body of the user (i.e., arm, hand) to interact with the 3D object. Note #2: For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides: “The mapping may be a body reference mapping where the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective (as if the user were inside of the 3D object or were the 3D object).” PGPUB, ¶ [0006]. Additionally, the specification also provides: “With body maps generally to the user's skeleton (e.g., use several joints along the line from the head to the foot, etc.) to a center line of the object (avatar).” PGPUB, ¶ [0026].), and at least a part of the user is inside of the 3D object (Vassigh, ¶ [0089], at step 610, the model is tracked by updating the person's location several times per second. As the user moves in the physical space, information from the depth camera system is used to adjust the skeletal model such that the skeletal model represents a person. In particular, one or more forces may be applied to one or more force-receiving aspects of the skeletal model to adjust the skeletal model into a pose that more closely corresponds to the pose of the human target in physical space. See also Response to Arguments.); 
causing presentation of the 3D object to the user (Vassigh, Fig. 1, ¶ [0062], the depth camera system 20, and computing environment 12 provide an application in which an avatar 197 (i.e., 3D object) on the display 196 track the movements of the user 8); and 
animating the 3D object based on a gesture of the user (Vassigh, Fig. 1, ¶ [0062], the depth camera system 20, and computing environment 12 provide an application in which an avatar 197 on the display 196 track the movements of the user 8. For example, the avatar may raise an arm (i.e., animating) when the user raises an arm.).
Lee and Vassigh (hereinafter "Lee-Vassigh") are analogous because they are directed at motion capture. It would have been obvious before the effective filing date of 
For additional teaching of the prior art, Poot also teaches:
causing presentation of the 3D object to the user (Poot, Fig. 8, ¶ [0159], applying to visual representation); and 
animating the 3D object based on a gesture of the user (Poot, Fig. 8, ¶ [0160], applying additional animation to the modified visual representation. Additionally, consider Poot, ¶ [0023], modify the animation of the captured motion such as playing a box game; ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that corresponds directly to the limb the user is moving in the physical space 601; also consider, Poot, ¶ [0130], with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the user's left leg movement and the elephant's right legs may move in response to the user's right leg movement.).
Lee-Vassigh and Poot (hereinafter "Lee-Vassigh-Poot") are analogous because they are directed at object modelling and gesture based interaction. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been desirable that the system allow the user to 

Regarding claim 22, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: editing the 3D object by: 
determining an edit operation to be performed on the 3D object (Poot, Fig. 8, ¶ [0159], identifying a modification (i.e., edit operation) gesture at 810); 
performing the edit operation on the 3D object based at least in part on a second gesture of the user that is sensed by the one or more depth sensors (Poot, Fig. 8, ¶ [0159], applying the modification user gesture captured by the capture device at 820)); and 
animating the 3D object based on the second gesture of the user (Poot, Fig. 8, ¶ [0160], applying additional animation to the modified visual representation. Additionally, consider Poot, ¶ [0023], modify the animation of the captured motion such as playing a box game), wherein the animating the 3D object includes moving the features of the 3D object based on movement of the gesture of the user (Poot, ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that corresponds directly to the limb the user is moving in the physical space 601; also consider, Poot, ¶ [0130], with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the 

Regarding claim 23, Lee-Vassigh-Poot teaches the method as recited in claim 22, wherein the performing the edit operation includes: 
selecting at least a portion of a surface of the 3D object based on a first part of the second gesture of the user (Poot, ¶ [0123], opening the hand 634 (i.e., first part of the second gesture) and floating it over the body part 635 (i.e., 3D object portion) the user 602 b wishes to customize); and 
modifying the at least a portion of the surface of the 3D object based on a second part of the second gesture of the user (Poot, ¶ [0123], gesture 603 (i.e., second part of the second gesture) to modify identified body part).

Regarding claim 24, Lee-Vassigh-Poot teaches the method as recited in claim 22, further comprising determining the mapping prior to performing the edit operation (Lee, Fig. 11A-C, ¶ [0115], FIG. 11B depicts an example of searching (i.e., determining mapping) for an arm extremity as set forth in step 736 of FIG. 7D. The one or more vectors defined in FIG. 11A are traversed to identify candidate locations for the hand position, and to define a score for each candidate position. Each circle represents an evaluated hand position, as a simplified example. See also Vassigh, Fig. 6b, ¶ [0124], similarly, step 622 includes processing data from user movement in the second zone. This data can include coordinates in a coordinate system of the second zone, where the Step 624 includes selecting a most appropriate zone.).

Regarding claim 25, Lee-Vassigh-Poot teaches the method as recited in claim 21, wherein the 3D object is an avatar (Lee, ¶ [0032], avatar).

Regarding claim 26, Lee-Vassigh-Poot teaches the method as recited in claim 22, wherein the edit operation is at least one of a push operation, a drag operation, a sketch operation, a sculpt operation, a cut operation, or a paint operation (Poot, ¶ [0119], sculpting into desired shapes and sizes).

Regarding claim 27, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: 
mapping features of the 3D object to body parts of the user sensed by the one or more depth sensors (see treatment of claim 21), and 
wherein the animating the 3D object includes moving the features of the 3D object based on movement of the body parts of the user (Poot, ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that corresponds directly to the limb the user is moving in the physical space 601. Also consider, Poot, ¶ [0130], with respect to the user's walking motion in the physical space, the elephant's left legs may 

Regarding claim 28, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: storing the 3D object for access by another computing device (Poot, ¶¶ [0058]-[0060], saved user profiles storing, among other things, models that are available via an application or be available system-wide (that can be accessed by another device)).

Regarding claim 29, Lee-Vassigh-Poot teaches the method as recited in claim 23, further comprising: 
receiving a selection of an existing 3D object (Poot, ¶ [0117], hair color, skin, clothing, and accessories as existing 3D objects available for avatar), and 
adding the existing 3D object to the 3D object (Poot, ¶ [0117] and [0118], adding clothing and/or accessories to the avatar 3D model).

Regarding claim 30, Lee-Vassigh-Poot teaches the method as recited in claim 29, further comprising obtaining the existing 3D object by scanning a real world object using the one or more depth sensors (Poot, ¶ [0115], image data may include a depth image or an image from a depth camera 608 and/or RGB camera, or an image on any other detector; ¶ [0118], hair color, skin, clothing, and other detected features of the user 602 may be added to the model).


one or more processors (Lee, ¶ [0048], processor); and
memory to store computer readable instructions (Lee, ¶ [0048], memory storing instructions to be executed by processor).

Regarding claim 34, see treatment of claim 22.

Regarding claim 35, see treatment of claim 23.

Regarding claim 38, see treatment of claim 25.

Regarding claim 39, see treatment of claims 21 and 33.

Regarding claim 40, see treatment of claim 22.

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Hildreth (U.S. Pat. App. Pub. No. US 20090228841 A1).

Regarding claim 31, Lee-Vassigh-Poot teaches the method as recited in claim 22.
Lee-Vassigh-Poot does not expressly teach, but Hildreth teaches wherein the determining the edit operation includes identifying a tool based on object recognition or based on the second gesture (Hildreth, Fig. 3, ¶ [0059], determining an interaction 
Lee-Vassigh-Poot and Hildreth (hereinafter "Lee-Vassigh-Poot-Hildreth") are analogous because they are directed at user gestures. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow for capturing a user’s gesture in free space with a camera, recognizing the gesture, and using the gesture as a user input to manipulate a computer-generated image. Hildreth, ¶ [0003].

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Polzin et al. (U.S. Pat. App. Pub. No. US 20100303289 A1; hereinafter "Polzin").

Regarding claim 32, Lee-Vassigh-Poot teaches the method as recited in claim 22.
Lee-Vassigh-Poot does not expressly teach, but Polzin teaches further comprising: receiving a voice command using a microphone, wherein the determining the edit operation or the performing the edit operation is based at least partly on the voice command (Polzin, ¶ [0278], the user also uses his augmented, distinguish or clarify a gesture (which can be an editing gesture, especially when combined with the features of Lee-Vassigh-Poot). In this embodiment, operation 807 comprises receiving voice data and determining that a combination of the data and the voice data is indicative of the gesture; ¶ [0058], microphone).
Lee-Vassigh-Poot and Polzin (hereinafter "Lee-Vassigh-Poot-Polzin") are analogous because they are directed at object tracking. It would have been obvious .

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Pryor et al. (U.S. Pat. App. Pub. No. US 20080122786 A1; hereinafter "Pryor").

Regarding claim 36, Lee-Vassigh-Poot teaches the system as recited in claim 34.
Lee-Vassigh-Poot does not expressly teach, but Pryor teaches wherein the determining the edit operation is based at least in part on identification of a tool held by the user and detected by the one or more depth sensors (Pryor, Fig. 7, optical based computer input (using a camera system); Fig. 2b, ¶ [0206], see examples of different tools being used such as a long stem tool or the curved stem tool; ¶ [0209], small paint brush can act as a brush or tip of a drill; Figs. 3a and 3b, ¶ [0242], target tools such as drills, knives, trowel, and scalpels. Note Lee’s depth camera system in Lee ¶ [0032],).
Lee-Vassigh-Poot and Pryor (hereinafter "Lee-Vassigh-Poot-Pryor") are analogous because they are directed at 3D modelling. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to give the user tactile and visual feedback as to how the motion, location, and orientation of the tool will affect the application computer program. Pryor, ¶ [0243].

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Carr et al. (U.S. Pat. App. Pub. No. US 20130124149 A1; hereinafter "Carr").

Regarding claim 37, Lee-Vassigh-Poot teaches the system as recited in claim 33.
Lee-Vassigh-Poot does not expressly teach, but Carr teaches wherein the computer readable instructions that, when executed on the one or more processors, cause the one or more processors to perform acts further comprising: creating the 3D object using at least one of voxel modeling or implicit surface modeling (Carr, ¶¶ [0050] and [0059], implicit surface fitting/modeling).
Lee-Vassigh-Poot and Carr (hereinafter "Lee-Vassigh-Poot-Carr") are analogous because they are directed at object modeling. It would have been obvious to a person of ordinary skill in the art at the time of the claimed subject matter to combine the cited references. One of the reasons would have been to create editable feature curves for a multi-dimensional geometric model, for example. Carr, ¶ [0009].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619